                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

Board of Trustees of the
SEIU MICHIGAN HEALTH AND WELFARE FUND,

            Plaintiff,                     Case No. 2:19-cv-10116-VAR-RSW
v.
                                           Hon. Victoria A. Roberts


DIVERSIFIED CUSTODIAL SERVICES, INC.,

            Defendant.
                                               /


       ORDER GRANTING PLAINTIFFS’ MOTION FOR DEFAULT
               JUDGMENT AGAINST DEFENDANT

      This matter came before the Court on Plaintiffs’ Motion for Default

Judgment Against Defendant. The Court found:

      1.    On June 27, 2019, Richard Ramirez, Process Server at Laser Legal

Service served the Summons and Complaint on Defendant, by hand serving

Tammy Dodger, Assistant to Diversified Custodial Services, Inc.’s Registered

Agent Attorney Ronald Sollish. Mr. Ramirez filed Proof of Service filed with the

Court on July 3, 2019 (ECF No. 5).

      2.    Defendant failed to plead or otherwise defend against the Complaint

following service.



                                       1
      3.    This Court’s Clerk entered a Default against Defendant Diversified

Custodial Services on July 23, 2019.

      Accordingly:

      A.    Plaintiffs’ Motion for Default Judgment Against Defendant is

            GRANTED, with the following changes made to calculations.

            1)    The attorney’s fees as stated in the Declaration of Hope L.

                  Calanti {ECF No. 12] do not match up with the attached billing

                  statement [Exhibit A]

                  a)     In ¶ 6 of the Declaration it says “7.9 hours of work”

                         i)    Exhibit A only shows 2.3 hours at $190/hr for a

                               total discrepancy of .4 hours and $76.

                  b)     “5.2 of which at $200/hr” for total of $1,040

                         i)    Exhibit A only shows 4.7 hours at $100/hr for a

                               total discrepancy of .5 hours and $100.

            2)    Total discrepancy between Declaration and attached

                  billing documentation is .9 hours and $176.

      The attorney fee and cost award requested of $2,377, is reduced by $176 to

$2,201.00

      B.    Plaintiffs are awarded judgment in the amount of $15,228.17, which is

the sum of the following amounts:


                                          2
             1)     $9,339.85 in unpaid contributions to which Plaintiff is entitled
                    pursuant to ERISA 502(g)(2)(A);

             2)     $1,819.35 in interest on the delinquent contributions, to which
                    Plaintiff is entitled pursuant to ERISA 502(g)(2)(B);

            3)     $1,867.97 to which Plaintiff is entitled pursuant to ERISA
                   502(g)(2)(C), which is the greater of interest on the audited
                   contributions and liquidated damages provided for under the
                   Plaintiff’s plan documents;

            4)     $2,201.00 in attorneys’ fees and costs through June 30, 2019, to
                   which Plaintiff is entitled pursuant to ERISA 502(g)(2)(D) and
                   Plaintiff’s plan documents.

      C.     Plaintiffs may enforce this judgment through applicable post-

judgment remedies and proceedings supplementary to judgment, including the

filing of a motion to collect any and all additional fees and costs.

      D.     This Court will retain jurisdiction for purposes of enforcement of the

provisions of this Default Judgment and any amended judgment entered.

      Plaintiff’s Motion to Expedite Decision [ECF No. 13] is MOOT.

                                        s/ Victoria A. Roberts
                                        UNITED STATES DISTRICT JUDGE
Dated: 10/15/2019




                                           3
